By JUDGE CHARLES H. DUFF
For decision is an appeal of an Order of the Virginia Real Estate Commission filed pursuant to the Administrative Process Act, Section 9-6.14:1 et seq.
The issues on review and the duty of the reviewing Court are set out in Section 9-6.14:17. It is apropos to note that the duty of the Court with respect to issues of fact is limited to ascertaining whether there was substantial evidence in the agency record upon which the agency as the trier of the facts could reasonably find them to be as it did. Also, the Court is mandated by the statute to take due account of the presumption of official regularity, the experience and specialized competence of the agency and the purposes of the basic law under which the agency has acted.
Upon a careful review of the transcript of the hearing of July 8, 1980, the report of the hearing officer, and the authorities cited at argument, I am of the opinion that the decision of the Virginia Real Estate Commission was proper and, accordingly, is affirmed.